DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application  #16/970,009 filed on 08/14/2020 in which claims 1-7 have been presented for prosecution in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 08/14/2020 in which claims 5 and 7 are currently amended. By this amendment, claims 1-7 are still pending in the application for prosecution below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/14/2020 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al., (Kawai) JP 2014-171285 (Translation) (cited by applicants)
Regarding claim 1: Kawai discloses and shows in Figs. 1-7: A battery management unit(2), comprising: a switch unit(system main relay switch 3) that turns on/off electrical connection between a battery(1) and an external device(electrical device 4); and a disconnection control unit(control unit 23)(note- control device 23 of the present embodiment includes a main microcomputer 231 and a sub-microcomputer 232 as main components) that has a first disconnection processing function(construed as first cutoff processing function) (note-the control device causes a main reset signal requesting a restart to be transmitted from a second microcomputer 232 to a main microcomputer 231 when there is occurrence of abnormality of the main microcomputer 231 and thereafter turning off the system main relay 3) of turning off the switch(3) unit at a time of abnormality in the battery management unit and a second disconnection processing function(construed as second cutoff processing function; i.e. turning off the system main relay 3 when there is an abnormality of the secondary microcomputer 232) of detecting an abnormality of the first disconnection processing function and turning off the switch unit(3), wherein the battery management unit(battery monitoring device 2) monitors and controls the battery(1).
Regarding claim 4, Kawai discloses, wherein the disconnection control unit(23) includes a microcomputer(231) that detects overcharging and overdischarging of the battery(1), and a microcomputer monitor device(232) that monitors the microcomputer(231), and as the second disconnection processing function(note-the secondary microcomputer 232 detects an abnormality of the main microcomputer 231 and transmits a cutoff request signal to a higher-level ECU 5), the microcomputer monitor device(232) detects an abnormality of the first disconnection processing function(231) and causes the switch unit(3) to perform an off operation not via the microcomputer(note- the secondary microcomputer 232 detects an abnormality of the main microcomputer 231 and transmits a cutoff request signal to a higher-level ECU 5).
Allowable Subject Matter
Claims 2-3,5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 and its dependent claims, the prior art of record fails to teach or reasonably suggest, “as the second disconnection processing function, the microcomputer monitor device detects an abnormality of the first disconnection processing function and sets a flag, and the microcomputer detects the flag and causes the switch unit to perform an off operation”.
Claims 5-7 depend either directly or indirectly from claim 2 and therefore are allowed for the same reasons.
Regarding claim 3 and its dependent claims, the prior art of record fails to teach or reasonably suggest, “wherein the disconnection control unit includes a microcomputer that detects overcharging and overdischarging of the battery, and a microcomputer monitor device that monitors the microcomputer, and -2- 4831-6191-6614.1Atty. Dkt. No. 095909-0350 as the second disconnection processing function, the microcomputer monitor device stops power supply to the microcomputer”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Shiozaki et al., (Shiozaki) USPAT 10,916,396 discloses the general state of the art regarding a load controller and load control method.
KR 20170002298 discloses the general state of the art regarding an apparatus and a method for protecting a battery.
USPAT 9,742,324 to Fukuta et al., (Fukuta) discloses the general state of the art regarding an integrated circuit.
USPAT 9,065,291 to Park et al., (Park) discloses the general state of the art regarding an apparatus for managing secondary battery.
USPAT 10,819,141 to Sugiyama discloses the general state of the art regarding a power source device.
USPAT 10,107,866 to Kang et al., (Kang) discloses the general state of the art regarding a battery management system for outputting signal capable of determining whether an error has occurred.
WO 2018054378 to Li et al., (Li) discloses a charging post.
CN 205509592U to Peng discloses a novel battery management system.
CN 107839485 to Li discloses the general state of the art regarding an integrated high voltage of the BMS module distribution system.
CN 103283108 to Kurayama discloses a power supply device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 30, 2021